PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/489,477
Filing Date: 17 Apr 2017
Appellant(s): Chen et al.



__________________
Scott R. Zingerman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
.	Appellants arguments include position that claims 1 and 3-6 comply with the requirement of 35 U.S.C. § 112(b).  
	Further, the Appellants submit that claims 7-10 are not anticipated by Rotella U.S. Publication 2015/0302609 and also that claims 1, 3-6, and 16-19 are not unpatentable under 35 U.S.C. § 103 over Rotella in view of Soler et al. U.S. Publication 2017/0135176.

1.0 Appellants’ claims 1 and 3-6 Comply with the Written Description Requirement of 35 U.S.C. § 112(a).
	The Examiner points out the heading states 35 U.S.C. § 112(a) or (pre-AIA ), first paragraph when the rejection cited on Appeal Brief summary (page 19) and in response to rejection (page 20) is answered correctly as a rejection under 35 U.S.C. § 112(b). 
	The Appellants position regarding the 35 U.S.C. § 112(b) rejection is that even in the event that two or more consecutive scenes are the same such that the color output of the lighting fixture is not altered, does not change the fact that it is “continuously altering”.  The Appellant considered this situation “not likely” in the real world as alterations would be continuous (Brief page 20).  Such alterations may not be perceptible to the naked eye but noticeable in a replayed captured image. 
	The Examiner is not persuaded.  The possibility that it may not happen does not negate the chance that it could happen based on the claim language.  In that case where the color balance, as detected by the image sensor, is already matched based on a previous image then the mobile device would not be adjusting the color output of the light.  In fact the specification supports the Examiner position [par. 0045] where it is stated that the system may continuously monitor the information from the image capture device.  If the system determines the output from the lighting fixture(s) no longer produce the desired color and intensity, adjustments are made to the lighting fixture(s).  If no changes are detected, no alterations in the output of the lighting fixture(s) are needed.  Therefore, the device is not continuously alter[ing] the color output of the lighting fixture as claimed. 

2.0 Appellants’ Claim 7, from which claims 8-10 depend, is not anticipated by the Rotella Reference.
	 The Appellants arguments (Brief page 21) are that the instant claim 7 specifies in real time a color of light to be emitted by the lighting fixture to match computed tristimulus values.  The term “real time” is defined [par. 0022] “for the purpose of the present disclosure real-time feedback means that the system can take into account changes in color balance and intensity of the scene before the camera as they occur, even if the initial setup and shooting has begun.”  Appellants argue that the reference of Rotella does not disclose real time color matching of light as at best teaches “periodic” image capture to affect changes in light output. 
	The Examiner does not agree with the Appellants arguments. The periodic capture of an image, analyze color content, and update the color spectrum to ensure the spectrum remains current (as described in par. 0035) does not mean that the update to the color content of the lighting does not happen in real time after the image is captured.  The period nature of the image capture does not discount or negate that the update of the color spectrum occurring in real time after the image capture.  The periodic image capture does and subsequent analyzing color content to update the color spectrum to keep the color spectrum current is akin to matching the color from the lighting fixture.

	With respect to Rotella the Appellant further argues (Brief page 22) that the instant claim 7 processor computes tristimulus values from RGB values obtained by the image sensor.  The Appellants’ position is that Rotella does not disclose tristimulus values but RGB model which is used to create HSV model.  Further, the argument states that RGB image is converted to an HSV digital image. 
	The Examiner disagrees with the arguments as mischaracterizing the reference disclosure.  First, the Appellant argues that the RGB model is used to create the HSV model described in Rotella par. 0026.  
	Second, the argument states that the RGB image is converted into an HSV digital image.  This is correct in that Rotella states (par. 0007) that “The HSV model is a cylindrical coordinate representation of points in an RGB color model where the angle around the central axis corresponds to hue, the distance from the axis corresponds to saturation, and distance along the axis corresponds to value. The HSV model is a simple transformation of points in the RGB model and provides many advantages when analyzing and processing the image.”  Also, the RGB image can be converted to HSV image or can be calculated directly as HSV digital image then skipping the conversion step (par. 0026). “The vision system 102 produces a color digital image using a RGB color model where each pixel in the digital image has three components; a red, a green, and a blue color value. This RGB digital image is then converted to an HSV digital image representation 116. Alternatively, the vision system 102 can be configured to create the digital image using any suitable color model then convert to a HSV model or the vision system 102 can create the digital image directly in a HSV model thereby bypassing the conversion step.”
	Third, the Appellant states that par. 0007 of Rotella does not disclose the computation of tristimulus values from RGB values obtained from the sensor.  The Examiner disagrees.  The Appellants specification does not explain or define the tristimulus values claimed.  Paragraph 0011 in the Appellants disclosure states that “a processor communicatively coupled to the image sensor that computes tristimulus values from RGB values obtained from the image sensor”.  And “The processor specifics in real-time a color of light to be emitted by the lighting fixture to match computed tristimulus values.” Further in paragraph 0035, the disclosure states “color detection reference may be empirically derived by correlating the RGB (red, green, blue) sensor levels of the array of pixels captured by the image capture device 212 to the tristimulus values as would be measured by a standardized color meter.”  This leaves the Examiner to use the standard definition of tristimulus value which is a system for visually matching a 

3.0 Appellants’ Claim 1, from which claims 3-6 depend, is not unpatentable based on the Rotella reference in view of the Soler reference.
	The Appellants arguments (Brief page 23) against the rejection under 35 U.S.C. § 103, Rotella in view of Soler is focusing on the “continuous and real-time” language of claim 1.  The arguments include that Rotella does not disclose where the color output of light balance of a scene is continuously detected or determined and then color output of color of light altered.  
	The Examiner points out that Appellants arguments specifically state that Rotella fails to disclose “a system or method wherein color output of light balance of a scene is continuously detected or determined and then color output of color of light altered accordingly as recited in claim 1” (Brief page 23).  
The Examiners response is that the limitation being argued above does not exist in claim 1.  The actual claim langue states “the mobile computing device continuously and in real time alters color output of the at least one light fixture to match a color balance corresponding to a scene as detected by the image sensor”.  Continuously altering the color output of a light fixture (actual claim 1 language) is not the same and not analogous to continuously detecting or determining and then color output or color of light altered as argued in the Brief.  

The Appellant argues against the combination of Rotella and Soler.  The argument includes where The Office stated that Rotella failed to disclose continuous altering color output of at least one light fixture.  Appellants argue that Soler has continued monitoring of the color output allows for real time and continuous or intermittent but repeated adjustment by the nanotuner circuit to maintain a specific and 
The Examiner disagrees as it seems as Appellants are arguing the two references separately where the reference of Rotella is matching the color balance using an image sensor and image data and the secondary reference of Soler is cited to cure the deficiency of continuous and real time altering of color output, wherein the primary reference of Rotella was based on a periodic captured. 

The Appellant believes the Final Office Action fails to address the motivation for the combination of Rotella and Soler references with a suggestion or motivation to how or why a person of ordinary skill in the art would modify the Rotella reference in view of the Soler reference. (Brief page 25).  The Examiner points to the final rejection on January 23, 2020 (pages 5 and 6) where the combination is made with the motivation of continuous adjustment of the spectral output of an LED lighting device.  The Examiner did not also cite a KSR rationale such as rationale A; combining known prior art elements which would yield predictable results. 

Additionally, the Appellant argues that the prior art reference of Soler is not prior art with respect to the disclosure due to filing date of the present invention (4/17/2017) with a provisional date of (04/15/2016) compared to the Soler reference with a later filing date (09/13/2016).  The only provisional of Soler filed before is 62/218,946 with a filing date of 09/15/15.  The Appellants arguments references the cited paragraph 0039 which is different from the specification filed in the ‘946 provisional. 
The Examiner points to the provisional application with acknowledgement that the specification is different however the disclosure still supports the aspect of continuous control of color output based on inputs from an image sensor used in the 103 rejection.  The Examiner has provided Figure 2 from the 

The provisional application is for a tuning circuit to be used with an LED lighting fixture and a mechanism for controlling the spectral content of the light sources. 
The provisional application describes the control of the LED lighting device starting in paragraph 08 (the Examiner has added paragraph numbers in the appendix copy of the specification) where the preferred control circuitry is designed to provide fine control of the x, y color point using RGB color points.  The circuitry controls the distribution of current through the RGB color points such that the sum of all currents, at any given time, equals the current passing through the entire light engine. 
	The preferred control circuitry is designed to provide fine control of the x, y color point by using RGB color points that each have biological significance above and beyond visual stimulus. Such that blue is greater or equal to 465nm, green is less than or equal to 505nm and red is greater than or equal to 626nm. The circuitry controls the distribution of current through the RGB color points such that the sum of all currents, at any given time, equals the current passing through the entire light engine.
	
The control circuitry includes a feedback circuit to adjust the output of each light source to correct any temperature-based color shifts as well as color shifts over the life of the light engine (par. 009).  The control circuit can use a number of temperature feedback devices including a CCD (charge capture device) which is an image capture device. 
The control circuitry also comprises a feedback circuit to adjust the output from each light source to correct any temperature-based color shifts as well as color shifts over the life of the light engine. This control circuit can use temperature feedback, such as a thermistor, or optical feedback, such as a photodiode or CCD, or any combination of the two.


the IC is programmed with three duty cycles, one for each of the three monochromatic LED light sources; 
the resulting LED light output is measured;
the measured is checked against the target, if it matches (Y) then the flow returns to step 2 where the duty cycles are programmed in the IC, if the measured LED light does not match (N) then corrective duty cycles are generated and then returns to step 3 to measure the resulting LED light.  
The important part of Figure 2 is that regardless of the result of the matching measured light and the target value the flow continues to go on forever.  There is no end point where the flow chart stops.  The loop continues to proceed regardless of a Yes or No decision.  This supports the continuous and real-time language of the U.S. Publication of Soler and is evident in at least Figure 2 of the provisional application.  Therefore, the Examiner does not agree that the reference fails to support the publication and does not agree that the Soler reference is not valid prior art.  Based on the provisional application disclosure the continuous and real-time sensing and adjusting of LED light brightness and color is supported with a date of September 15, 2015.  This would qualify it as prior art under 35 U.S.C. § 103.

4.0 Appellants’ Claim 16, from which claims 18-19 depend, is not anticipated by the Rotella reference. 
	The arguments from the Appellants’ regarding claim 16 is that the claim is not anticipated under the rejection under 35 U.S.C. § 103.  The Examiner notes that the rejection of claim 16 is a rejection under 103, which is not an anticipation rejection but an obviousness rejection. 
	The arguments (Brief page 26-27) argue that Rotella fails to continuously determine the light balance of a scene and instruct at least one light fixture to provide real-time an as necessary a specified color of light corresponding to the balance of the scene.  Similar to the arguments of claim 1 the Appellants argue that Rotella does not disclose where the color output of continuously detected or determined and then color output of a light fixture is altered.  The Appellant again points to the periodic digital image capture of the Rotella reference.  This argument was answered above with respect to claim 
	The Appellants also repeat the argument regarding the filing date of the application as compared to the filing date of the Soler reference and corresponding provisional applications.  This argument was answered in section 3.0 (pages 5-8 of this Examiners Answer).  The arguments are not persuasive. 

5.0 Appellants’ Claims 11-13 and 15 are not anticipated by the Rotella reference.
	Appellants’ arguments for claim 11-13 and 15 rely on the arguments for claim 7 as dependent claims.  The argument for claim 7 was answered above on pages 4-6.  The dependent claims will stand with claim 7.  The Examiner does not agree that claim 7 or the dependent claims are allowable. 









Respectfully submitted,
/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.















APPENDIX
U.S. Provisional Application 62/218,946;

NANOTUNER FOR USE WITH LED LIGHTING FIXTURES AND MECHANISM FOR CONTROLLING THE SPECTRAL CONTENT OF LIGHT SOURCES

[001] It is generally known to one of ordinary skill in the art that white LED light is comprised of a blue LED, of peak wavelength between 440-460nm, and a yellow-ish phosphor. It is also known that this combination leads to spectrum that is depleted in the 480-500nm region.

[002] Science has pointed to a direction that 480-500nm light (the region of melanopic-producing light) is vital for non-visual stimulus such as pupillary light reflex and circadian entrainment. Thus making standard LED light insufficient for non-visual stimulus at standard light levels (i.e. 30 lumens per square foot for office lighting).

[003] Further scientific data tells us that 440-460nm blue light can cause oxidative stress on the retina causing long term damage over the course of years of exposure. This oxidative stress is compounded by the depletion of non-visual stimulus in the spectrum, which is required to allow the iris to properly constrict to protect itself from such oxidative stress.

[004] However, the industry has allowed the gap in spectral output between 480 and 500nm to exist because there is a unique phenomenon that occurs in retinal response over this non-visual stimulus region, such that all three cone types overlap, making the eye extremely discriminative of light in this spectral region. Eliminating this gap would require the industry to have nearly zero tolerance in spectrum variation over this non-visual stimulus region.

[005] As can be seen in Figure 1, the CIE 1931 color space diagram, although the difference is only 20nm in each case, there is a much larger (x, y) change in perceived color from 480nm to 500nm than there is from 440nm to 460nm. Furthermore, LED manufacturers who make monochromatic LEDs, with a Full Width Half Maximum (FWHM radiation is a measure of the light’s spectral intensity in W/nm over which the intensity is 50% of the peak intensity) less than 40nm can only guarantee that an LED of a certain bin (i.e., within a certain color spectral bandwidth) will be within a 5nm range.

[006] Thus an LED spectrum with a monochromatic enhancement in the region from 480nm-500nm would make it difficult to achieve a consistent (x, y) color point, making it unsatisfactory for end-consumer use.

[007] To overcome the disadvantageous effects of the LED binning process and the uncertain frequency of the peak intensity of each LED assigned to a bin, the present invention comprises a circuit for controlling the addition of light from one or more monochromatic light sources to the primary LED light output, thereby creating a consistent white output that is also rich in melanopic flux to achieve the advantageous effects associated with a melanopic-rich flux. In one embodiment the three monochromatic light sources comprise cyan (500nm), blue (470nm) and hyper red (660nm).

[008] Primary spectrum control is defined through ratios and binning of polychromatic and monochromatic LEDs. The preferred control circuitry is designed to provide fine control of the x, y color point by using RGB color points that each have biological significance above and beyond visual stimulus. Such that blue is greater or equal to 465nm, green is less than or equal to 505nm and red is greater than or equal to 626nm. The circuitry controls the distribution of current through the RGB color points such that the sum of all currents, at any given time, equals the current passing through the entire light engine. The distribution of current will be referred to as a relative ratio. The relative ratio set points will be determined at the factory for each individual light engine.



[010] Figure 2 is a software flow chart illustrating operation of the control circuit of the present invention. A target brightness (Y) and color frequency (x, y) are set and an initial duty cycle of 33.3% is established for each of the three monochromatic light sources. The light output is measured and one or more of the three duty cycles is adjusted to achieve the target frequency ((x, y) location on the chromaticity diagram) and intensity (Y).

[011] Figure 3A/3B is a schematic of the control circuit for use with the present invention to implement the flowchart of Figure 2. Current flows through a series of white LEDs (MXA7-PW40-H001), and through pre-defined color LEDs (LXZ1-PE01 and PXZ1-PA01) of colors cyan, blue and hyper red. The nanotuner controls the current flow through the LEDs to fine tune the chromaticity coordinates through a calibration process. The nanotuner acts as a current negotiator with the combined current flowing through the four channels equal to the current flowing through the strings of white LEDs. Those channels are blue, cyan, hyper red, and a bypass channel.

[012] It is understood that there are biological pathways in the human body that are light driven. Circadian regulation has been found to have a dedicated photoreceptor in the eye, most sensitive to a blue/green light commonly found in a blue sky. Skin has an "optical window" between 630nm-900nm. This window allows for deep penetration into the cells, where mitochondria is present. Mitochondria is often referred to as the powerhouse of the cell, creating energy molecules known as ATP (Adenonsine Triphosphate). A photoreceptor has been found in mitochondria, that when irradiated by deep red light (around 60nm), leads to higher densities of ATP in the cells.



[014] Furthermore, a 660nm irradiance has been shown to improve plasma melatonin levels compared to darkness. The mechanism for such a response is the same as the skin based response as it creates more ATP for the retinal ganglion cells.

[015] Furthermore, the topic of light at night is one that is highly influenced by daytime biological stimulus. For example, a construction worker who spends most of his days outdoors will have a small impact from light at night compared to someone who spends all day in a computer lab with low light levels. This response is dynamic over the course of a day. First morning light helps stimulate cortisol awakening response. Likewise, adaptation for the circadian system is most influenced by the light most recently preceding night time. In other words a high biological light in the late afternoon is also very beneficial.

[016] Spatially, it is understood that circadian receptors are in macular and peripheral vision nearest to the fovea. Thus a light source that produces high biological light in this region is ideal.

[017] The basis of this embodiment of the invention is one that combines all data known to date in a LED Based lighting technology. Where a daytime spectrum has high circadian spectrum (~480nm) and skin based spectrum (~660nm), by infusing LEDs dedicated to these responses into a high efficacy white light to maximize system efficacy. This spectrum can increase biological stimulus at times where biological sensitivities are greatest. At night, it will have high amounts of 660nm light and low amounts of 480nm light. It will have the ability to pulse light that can have an adverse impact on circadian response to reduce its impact. This system can either be a dynamic system that can dynamically change over the 

[018] Light impacts visual receptors, namely the cones. However, intrinsic processing within the eye creates a subadditivity, such that 1 part red and 1 part green does not result in 2 parts yellow, but it creates a lower result of yellow light.

[019] This impact is greater at high light levels, which can explain partially our logarithmic brightness perception with increased light levels. This occurs because the long cones (red) are compared with the medium cones (green) and a resulting brightness and color are computed intrinsically in the eye. We can bypass this subadditivity by isolating the cone types in time. For example, yellow light stimulates long cones and medium cones simultaneously. The subadditivity occurs in the eye, and is then passed on to the visual cortex of the brain. This response speed is on order of microseconds, as it’s based on the speed of the synaptic responses. However, the invention isolates the red and green stimuli in time such that red stimulation occurs followed by the green stimulus. The synapse response will occur fast enough that the subadditivity would not occur. But the information passed on to the visual cortex of the brain can still integrate the information and process it the same way as the simultaneous stimulation of the long and medium cones.

[020] The basis of this invention is a switching mechanism that increases the apparent brightness in electronic media screens. LCD filters are common in all screen displays. All of these LCD filters have three filter types: red, green, and blue. Currently they are all simultaneously illuminated. However, the inventor manipulates the LCD to alternate each filter to maximize the apparent brightness of the screen. Furthermore, with the advent of OLED backlights, the invention comprises stacking the red, green, and blue OLEDs to be the backlight, and alternate their illumination to combine with the alternating LCD filter. This would add an additional energy savings, in addition to the added apparent brightness due to the screen’s switching mechanism of the invention.

Drawings

    PNG
    media_image2.png
    894
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    918
    media_image3.png
    Greyscale















    PNG
    media_image4.png
    919
    712
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    920
    721
    media_image5.png
    Greyscale